DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.  Claims 1-8 are subject to examination in this Office action.  Claims 9 and 10 are withdrawn (non-elected).

Election/Restrictions
Applicant’s election of Invention I (claims 1-8) in the reply filed on 16 December 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (2nd limitation), the structural cooperative relationship between the recited tile bracket and the floor tile is unclear.  In this regard, how is the tile bracket secured to or connected with the floor tile?  Is the tile bracket connected to the floor tile via the bracket flange, or is the connection a friction fit connection established between the plate flange and perimeter edge surrounding the opening of the floor tile?  Clarification is requested.
Regarding claim 1 (5th limitation), the term “sensor/transmitter/antenna” is recited.  Is the “/” being used as shorthand to replace the word “and” or “or”?  In this regard, for purposes of clarity, the Examiner suggests replacing the term “sensor/transmitter/antenna” with --at least one wireless communications device--.  Then, amend the dependent claims to clarify that the at least one wireless communications device further comprises the subject matter set forth in those claims.
Regarding independent method 5 (1st step), the term “the thickness” lacks proper antecedent basis.
Regarding claim 5 (2nd step), the structural cooperative relationship between the recited tile bracket and the floor tile is unclear.  In this regard, is the tile bracket mounted below the top surface of the floor tile?  How is the tile bracket mounted to the floor tile?  Is the tile bracket connected to the floor tile via the bracket flange, or is the connection a friction fit connection established between the plate flange and perimeter edge surrounding the opening of the floor tile?  Clarification is requested.
th step), the term “sensor/transmitter/antenna” is recited.  Is the “/” being used as shorthand to replace the word “and” or “or”?  In this regard, for purposes of clarity, the Examiner suggests replacing the term “sensor/transmitter/antenna” with --at least one wireless communications device--.  Then, amend the dependent claims to clarify that the at least one wireless communications device further comprises the subject matter set forth in those claims.
Further regarding claim 5, it appears to the Examiner that this method claim mixes features of at least two different embodiments of the present invention.  In this regard, step 2 requires mounting a tile bracket that extends into the opening of the floor tile such that the plate flange is located in the opening, which appears to correspond to the embodiment of Figs. 1-3.  Step 4 requires securing the sensor/transmitter/antenna in the tile bracket, which appears to correspond to the embodiment of Figs. 7-9.  However, in the embodiment of Figs. 7-9, neither the tile bracket not the plate flange appear to have any structure that extends into the opening.  Clarification is therefore requested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635